Citation Nr: 1633434	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a gastrointestinal condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a hearing before the undersigned in May 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to make an informed decision, and to afford it every due consideration.

The Veteran was involved in an in-service motor vehicle accident in December 1967.  His service treatment records show that he was hospitalized and treated for acute gastric dilation while in service.  

The Veteran was last afforded a VA examination to assess his gastrointestinal condition in March 2008.  The VA examiner diagnosed the Veteran with acute gastric dilation but noted that there were no current residuals of the condition because the residuals resolved prior to discharge from the hospital in 1967.  

However, in March 2009, the Veteran was hospitalized at St. Vincent's Medical Center and was diagnosed with a gastric side Mallory Weiss tear at diaphragmatic hiatus as well as a hiatal hernia.  These treatment records were associated with the Veteran's file in August 2012.  Additionally, in his March 2009 Notice of Disagreement (NOD) statement, the Veteran reported that his symptoms were not daily issues for him but was rather a reoccurring condition that would flare-up and cause distress.  

Then at his May 2016 hearing, the Veteran reported that he has experienced these symptoms since leaving service.  He also noted that he was treated at St. Vincent's Medical Center prior to 2007 but after review of his file, records of this treatment have not been associated with the file.  A record request to St. Vincent's Medical Center in August 2012 was limited to records from February 2009 to April 2009.  

Given the above, the Board finds that a remand is required to gather all relevant records and provide the Veteran with a new examination and opinion to obtain an opinion regarding the relationship between his in-service acute gastric dilation and the recent diagnosis of a Mallory Weiss tear and hiatal hernia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Santa Fe and Albuquerque, New Mexico VA Medical Centers, dated from August 2013, forward.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Jennifer Como, M.D, at St. Vincent Regional Medical Center, dated since 1968.  

3.  After the above records have been obtained, schedule the Veteran for a VA examination for his gastrointestinal condition.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review.

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current gastrointestinal condition, to include a Mallory Weiss tear and/or hiatal hernia, had its clinical onset during active service or is related to any incident of service, to include the Veteran's in-service motor vehicle accident in 1967 after which he was hospitalized and treated for acute gastric dilation, or as a result of his repetitive in-service parachute jumps.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

4.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


